DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant elected claims 1-7 for examination in response to Restriction requirement.  Claims 1-7 are pending. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Aviv et al. (US Pub No. 20110268328 A1) in view of Mailhe et al. (US Pub No. 20160247263 A1).

Regarding Claim 1,


receiving, using a computing device, a low resolution MR image; (Bar-Aviv, [0038-0039], discloses a) denoising an original medical image acquired at a resolution higher 
than the specified resolution; and b) reducing the resolution of the image, after denoising, to the specified resolution, using a nonlinear resolution reduction procedure that preserves more fine detail in the image than a linear resolution reduction 
procedure would; a high resolution medical image is obtained and denoised to produce image of different resolution)

transforming, using the computing device, the low resolution MR image into a de-noised MR image using the DAF network; (Bar-Aviv, [0008], discloses a method of denoising an MRI image using a locally adaptive nonlinear noise filter, taking into account the spatial variation of noise level theoretically expected in the MRI image; MRI image is denoised to a different resolution) and 

Bar-Aviv does not explicitly disclose transforming, using the computing device, the de-noised MR data into the super- resolution MR image using the SRG network.

low resolution MR images are denoised to obtain different super resolution images)

 Accordingly, it would have been obvious to one of ordinary skill in the art to modify Bar-Aviv with Mailhe to obtain MR images and denoising with increased .

Allowable Subject Matter
Claims 2, 3, 4, 5, 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 2, 4, 5: Claim 2 recite limitations – “wherein the DAF network comprises: six convolutional encoder layers with 4 x 4 filters and six de-convolutional decoder layers with 4 x 4 filters, wherein each convolutional encoder layer and each de-convolution decoder layer comprises a single convolutional/deconvolutional filter with stride 2; and each convolutional encoder layer and each de-convolution decoder layer ends with a leaky and standard rectified linear unit (ReLU)” in combination with features of base claim 1 are not disclosed by cited prior art references. Therefore, claims 2 and 15 are objected as allowable subject matter. Claims 4 and 5 depend from claim 2. Therefore, claims 4 and 5 are also similarly objected as allowable subject matter by virtue of their dependency on objected claim 2. 

Claims 3, 6, 7: Claim 3 recite limitations – “wherein the SRG network comprises: two up-sampling layers, eight residual blocks, each residual block comprising two 3 x 3 convolutional filters separated by a ReLU activation with an elementwise sum operator attached at the end of the layer; and two output layers, each output layer comprising a 3 x 3 convolutional filter, ReLU activation, and a subpixel operator up-sampling layer”, in combination with features of base claim 1 are not disclosed by cited prior art references. Therefore, claims 3 and 16 are objected as allowable subject matter. Claims 6 and 7 depend from claim 3. Therefore, claims 6 and 7 are objected similarly as allowable subject matter by virtue of their dependency on objected base claim 3. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661